El Juez Asociado Señor Wolf,
emitió la opinión, del tribunal.
Había un contrato de arrendamiento que fné inscrito en el registro de la propiedad. Posteriormente las partes en el arrendamiento convinieron en cambiar la cuantía de la renta que debía pagarse anualmente. Aparentemente, te-niendo algunas dudas respecto a si el pago de la renta no era de naturaleza personal más bien que real, consultaron al registrador. Después de esta consulta las partes presenta-ron en el registro de la propiedad un nuevo documento en que acordaban una deducción en el importe del canon anual. A este documento, denominado escritura de modificación y ratificación de contrato de arrendamiento, las partes acom-pañaron sellos de rentas internas por la suma de $22.50. En la teoría de que el documento presentado era un nuevo con-trato de arrendamiento, el registrador exigió a las partes *199que pagaran $336.50. El resolvió que bajo estas circuns-tancias el párrafo 4 del arancel no era aplicable y qne el párrafo 5 lo era. El registrador resolvió que la ley no abar-caba un caso de esta índole; que la ley que permitía que se efectuaran anotaciones cubría ciertas materias específicas y que una alteración en el canon de arrendamiento beaba en un documento o escritura, como en el presente caso, no es-taba comprendida por la Ley Hipotecaria o por el arancel. Resolvió en efecto que se trataba de un caso de expressio unius est exciusio álterius.
 Creemos que el razonamiento del registrador no está errado. No obstante, agregaremos algunas consideraciones en apoyo de su decisión. Los artículos 1445 y 1446 del Código Civil definen el contrato de arrendamiento de la siguiente manera:
“Art. 1445. — El arrendamiento puede ser de cosas o de obras o servicios.
“Art. 1446. — En el arrendamiento de cosas, una de las partes se obliga a dar a la otra el goce o uso de una cosa por tiempo de-terminado y precio cierto.”
Por consiguiente, uno de los elementos esenciales del con-trato de arrendamiento es el precio.' Cuando las partes lle-gan a un entendido y convienen en otro precio, surge posi-tivamente y en efecto un nuevo contrato de arrendamiento. Ninguno de los términos de un arrendamiento puede ser variado materialmente en su forma sin que ello constituya un nuevo convenio. En el presente caso, evidentemente las partes llegaron a un entendido y convinieron en un nuevo precio.
Los recurrentes arguyen que en realidad el pago del canon es cuestión estrictamente personal; que la verdadera cuestión de interés es la transferencia de la posesión de la finca y que el canon es un incidente. Ellos admiten, sin embargo, que la inscripción en el registro del tipo reducido de arrendamiento beneficia al arrendatario en caso de que la finca sea vendida, especialmente para excluir una recia-*200mación del adqnirente en el sentido de qne la renta era más alta. Sostienen en verdad que la inscripción se hace exclu-sivamente en interés del arrendatario. No podemos ver cómo alguna de estas consideraciones pueda afectar la conclusión de que una modificación substancial en la cuantía del canon de arrendamiento a pagarse constituye un nuevo arrenda-miento y que las partes no pueden insistir en una nota marginal, y es dudoso que estuvieran protegidas por tal nota marginal.

Debe confirmarse la nota del registrador.